George, J.
1. None of the instructions of the court excepted to are erroneous for any reason assigned.
2. The grant of a new trial on newly discovered evidence is largely within the sound discretion of the trial judge. His discretion, unless abused, is not judicial error. The newly discovered evidence tends only to impeach one of the State’s witnesses, and the denial of the motion upon this ground was not error.
3. The evidence for the State amply sustains the verdict, and the verdict has been approved by the trial judge, and no reason appears why this court should interfere.

Judgment affirmed.

Wade, O, J., and Luke, J., concur.